DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-19 are pending in the application.  Claims 20-105 have been canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/7/21, 11/1/21, 1/7/22, 2/10/22, 2/28/22, 3/10/22, and 8/11/22 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 13, “defined by of said” should read --defined by said--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 2, “comprising” should read --comprises--.  Appropriate correction is required.
Claims 16, 18, and 19 are objected to because of the following informalities:  in line 1 (of each claim), “comprise” should read --comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said tubular lappet body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 10 and 11 are dependent on rejected claim 9, thus are also rendered indefinite.  Appropriate correction is required.
Claim 11 also recites the limitation "said annular ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 19 recites the limitation "said plurality of thread carriers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holton (US 2019/0365380 A1).
Regarding claim 1, Holton discloses an apparatus (1), comprising: a suturing probe (10) having a suturing probe recessed external surface (23) extending to a recess transition boundary (26) delimiting an open recessed area; a thread capture chamber (8) opening into said open recessed area of said suturing probe recessed external surface; a substrate capture chamber (2) having a chamber side wall (18) extending from a chamber bottom to a chamber port (20) defining a transition edge (Figure 11 discloses a rounded edge at chamber port 20) delimiting a substrate chamber entry in said open recessed area of said suturing probe recessed external surface; a thread carrier passage (Figures 11 and 12 show thread carrier 3 disposed in the thread carrier passage) opening into said open recessed area of said suturing probe recessed external surface; and a thread carrier (3) slidably engaged in said thread carrier passage, said thread carrier extendable from said thread carrier passage (Figure 7) into said thread capture chamber (Figures 13-16) within an open space defined by said open recessed area and outside of said substrate capture chamber (Figures 8-10).
Regarding claim 2, Holton discloses (Figures 1 and 2) a vacuum source (21) fluidically coupled to said substrate capture chamber, said vacuum source operable to generate a reduction in chamber pressure in said substrate capture chamber sufficient to capture a substrate (15) at said chamber port (paragraph 0056).
Regarding claim 3, Holton discloses (Figures 33A-33E) that upon capture of said substrate (15) at said chamber port said thread carrier (3) can pass through a portion of said substrate disposed in an open space of said open recessed area and outside of said substrate capture chamber (paragraph 0073).


Claims 1, 4-12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer (US 2007/0255296 A1).
Regarding claim 1, Sauer discloses (Figures 1-20F) an apparatus, comprising: a suturing probe (34) having a suturing probe recessed external surface (32) extending to a recess transition boundary delimiting an open recessed area (32R); a thread capture chamber (32F) opening into said open recessed area of said suturing probe recessed external surface; a substrate capture chamber (32D) having a chamber side wall (32E) extending from a chamber bottom (32C) to a chamber port (see Figure 7B annotated below) defining a transition edge (see Figure 7B annotated below) delimiting a substrate chamber entry in said open recessed area of said suturing probe recessed external surface (Figure 14 discloses that the transition edge delimits substrate entry); a thread carrier passage (32A) opening into said open recessed area of said suturing probe recessed external surface; and a thread carrier (56) slidably engaged in said thread carrier passage (32A), said thread carrier (56) extendable from said thread carrier passage into said thread capture chamber (Figures 13A-13C) within an open space defined by said open recessed area and outside of said substrate capture chamber.

    PNG
    media_image1.png
    335
    490
    media_image1.png
    Greyscale

Regarding claim 4, Sauer discloses that said thread capture chamber further comprises a thread lappet receiver (32G) configured to retain a thread lappet (52A), said thread lappet including a lappet body having a lappet body external surface retainable by said thread lappet receiver of said substrate capture chamber (paragraph 0106) and a thread (52) connected to said lappet body (Figure 9B).
Regarding claim 5, Sauer discloses (Figures 9C, 9D) said lappet body having a solid body slidably pierced by said thread carrier (56), said solid body pierced by said thread carrier has sufficient radially resilience (paragraph 0105) about said thread carrier to allow insertion or removal of said lappet body into or from said thread lappet receiver upon extension or retraction of said thread carrier into or from said thread capture chamber (paragraph 0105).
Regarding claim 6, Sauer discloses (Figures 9C, 9D) said lappet body having a lappet body internal surface configured to engage said thread carrier to allow insertion or removal of said thread lappet into or from said thread lappet receiver upon extension or retraction of said thread carrier into or from said thread capture chamber (paragraph 0105).
Regarding claim 7, Sauer discloses (Figure 9C) a thread lappet capture element (distal portion of thread carrier that is received within lappet in Figure 9D) disposed on said thread carrier (56), said thread lappet capture element configured to mateably engage said lappet body internal surface (paragraph 0104).
Regarding claim 8, Sauer discloses (Figure 9D) a thread carrier capture element of said thread lappet configured to mateably engage said thread carrier (paragraphs 0104 and 0105).
Regarding claim 9, Sauer discloses (Figures 9C, 9D) that said thread carrier capture element (52B) comprises a resilient lappet body annular peripheral margin stretchable to allow ingress of said thread carrier terminal end of said thread carrier into said tubular lappet body (paragraph 0105).
Regarding claim 10, Sauer discloses (Figures 9C, 9D) that said thread lappet capture element comprises an annular groove (between 56B and 56D) disposed about said thread carrier proximate a thread carrier terminal end (56A).
Regarding claim 11, Sauer discloses (Figure 9D) that said lappet body annular peripheral margin slidably engages said thread carrier terminal end and radially contracts into said annular groove (Figure 9D, paragraph 0105).
Regarding claim 12, Sauer discloses (Figures 7A, 8C, 13A-13G) that said thread carrier passage comprises a plurality of thread carrier passages (32A), and wherein said thread carrier comprises a plurality of thread carriers (56) correspondingly slidably engaged in said plurality of thread carrier passages, and wherein said thread capture chamber comprises a plurality of thread capture chambers (32F) correspondingly receiving said plurality of thread carriers (paragraph 0106).
Regarding claim 16, Sauer discloses (Figures 7A, 8C, 13A-13G, 15A-15R) that said plurality of thread carriers comprise first and second thread carriers (56), said first thread carrier carrying a first thread lappet (52A), said second thread carrier carrying a second thread lappet (52A), said first and second thread lappets joined by one thread (52), said first and second thread carriers carrying first and second thread lappets through a 4substrate (100) captured by said substrate capture chamber to dispose a medial portion of said thread on said substrate and a pair of thread ends through said substrate (Figures 15D-15H), wherein said pair of thread ends knotted to dispose a pair of thread portions in generally parallel spaced apart relation on said substrate (paragraph 0122).
Regarding claim 18, Sauer discloses (Figures 7A, 8C, 13A-13G, 15A-15R) that said plurality of thread carriers comprise first and second thread carriers (56) correspondingly extendable into first and second thread lappet receivers (32G) of said first and second thread capture chambers (32F), said first and second thread lappets (52A) joined by one thread (52), said first thread lappet capable of being disposed on said first thread carrier (Figure 13D), said second thread lappet capable of being disposed in said second thread lappet receiver (Figure 13C) of said second thread capture chamber, said first thread carrier capable of driving said first thread lappet through a substrate (100) captured by said substrate capture chamber into said first lappet receiver, said second thread carrier capable of drawing said second thread lappet from said second thread lappet receiver through said substrate captured by said substrate (100) capture chamber to dispose a medial portion of said thread diagonally on said substrate between end portions of said thread, said end portions capable of being knotted to form one thread loop having a crossed portion of said thread loop disposed on said substrate.  NOTE: the functional language has been carefully considered, but deemed not to impose any structural limitations on the claims to make them patentably distinguishable over Sauer's device, which is capable of being used as claimed if one desires to do so.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 2007/0255296 A1) in view of Sauer (US 2015/0359531 A1) (“Sauer ‘531”).
Regarding claim 17, Sauer discloses the invention substantially as claimed.  However, Sauer fails to disclose a pledget disposed on the medial portion of said thread.
In the same field of endeavor (suturing), Sauer ‘531 teaches (Figures 7E, 7F) that a pledget (116) disposed on a medial portion of a thread (102) provides an advantageous interface to help protect the suture stitch from pulling through the tissue (paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread disclosed by Sauer to have a pledget disposed on a medial portion, as taught by Sauer ‘531.  This modification would provide an advantageous interface to help protect the suture stitch from pulling through the tissue (Sauer ‘531, paragraph 0035).

Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 2007/0255296 A1) in view of Roorda et al. (US 2013/0325058 A1) (“Roorda”).
Regarding claim 13, Sauer discloses (Figure 7A, 8C, 13A-13G, 15A-15P) that said plurality of thread carriers comprise first and second thread carriers (56), said first thread carrier carrying a first thread lappet (52A), said second thread carrier carrying a second thread lappet (52A), said first and second thread carriers carrying said first and second thread lappets (15A) through a substrate (100) captured by said substrate capture chamber.  However, Sauer fails to disclose that the first lappet has a first thread and the second lappet has a second thread such that a pair of threads are in spaced apart relation in said substrate.  
In the same field of endeavor (suturing), Roorda teaches (Figures 1-17C) an apparatus comprising first and second thread carriers (156), said first thread carrier carrying a first thread lappet (132a/132b/132c) having a first thread, said second thread carrier (156) carrying a second thread lappet (132d/132e/132f) having a second thread, said first and second thread carriers carrying said first and second thread lappets through a substrate to dispose a pair of threads in spaced apart relation in said substrate (Figures 17A-17C).
It would have been obvious to modify the apparatus disclosed by Sauer such that the first lappet has a first thread and the second lappet has a second thread such that said first and second thread carriers carry said first and second thread lappets through a substrate captured by said substrate capture chamber to dispose a pair of threads in spaced apart relation in said substrate, as taught by Roorda.  This modification would provide an additional suture to better close the incision using a variety of suture loop patterns (Roorda, paragraph 0102).
Regarding claim 14, Sauer as modified by Roorda teaches (Roorda, Figure 17C) that a first end of said first thread can be knotted with a second end of said second thread and a second end of the first thread can be knotted with a first end of said second thread to form one thread loop having a crossed portion of said thread loop disposed on said substrate (Roorda, paragraph 0070).
Regarding claim 15, Sauer as modified by Roorda teaches (Roorda, Figures 17A, 17B)  first ends of said first and second threads knotted and the second ends of said first and second thread knotted to form one thread loop having portions of the thread loop disposed in generally parallel spaced apart relation on said substrate (Roorda, paragraphs 0070, 0072).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 2007/0255296 A1) in view of Sauer et al. (US 2012/0016383 A1) (“Sauer ‘383”).
Regarding claim 19, Sauer discloses the invention substantially as claimed.  However, Sauer fails to disclose that said plurality of thread carriers comprises three thread carriers.
In the same field of endeavor (suturing), Sauer ‘383 teaches suturing apparatuses can have a plurality of thread carriers (56, 58) comprising three thread carriers in order to suture thicker and less complaint tissue (paragraph 0080).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sauer such that the plurality of thread carriers comprises three thread carriers, as taught by Sauer ‘383.  This modification would allow the apparatus to suture thicker and less complaint tissue (Sauer ‘383, paragraph 0080).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771